U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. Post-Effective Amendment No. 20 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 23 (Check appropriate box or boxes) ULTIMUS MANAGERS TRUST (Exact Name of Registrant as Specified in Charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(513) 587-3400 Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment No.20 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 19 filedFebruary 21, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereto duly authorized, in the City of Cincinnati, and State of Ohio on this12th day of March, 2014. ULTIMUS MANAGERS TRUST By: /s/ David R. Carson David R. Carson President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert G. Dorsey Trustee March 12, 2014 Robert G. Dorsey /s/ Mark J. Seger Treasurer March 12, 2014 Mark J. Seger * Trustee Robert E. Morrison, Jr /s/ Frank L. Newbauer * Trustee Frank L. Newbauer David M. Deptula Attorney-in-Fact* March 12, 2014 * Trustee John Discepoli * Trustee John C. Davis INDEX TO EXHIBITS Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
